            Case 1:19-cv-03832-VEC Document 1 Filed 04/30/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL STOKES,

                               Plaintiff,                     Docket No. 1:19-cv-3832

        - against -                                           JURY TRIAL DEMANDED


 ATLAS SOCIAL CLUB

                                Defendant.


                                            COMPLAINT

       Plaintiff Michael Stokes (“Stokes” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Atlas Social Club (“Atlas” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of online fitness and nutrition coach and model Vince Ramos, owned

and registered by Stokes, a professional photographer. Accordingly, Stokes seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-03832-VEC Document 1 Filed 04/30/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Stokes is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 1201 Alvira Street, Los Angeles, California 90035.

       6.      Upon information and belief, Atlas is a domestic business corporation organized

and existing under the laws of the State of New York, with a place of business at 753 9th Avenue,

New York, New York 10019. At all times material hereto, Atlas has operated their Facebook

page at the URL: www.Facebook.com/AtlasSocialClub and their Instagram page at the URL:

www.Instagram.com/AtlasSocialClub (the “Websites”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Stokes photographed online fitness and nutrition coach and model Vince Ramos

(the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Stokes is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 1-976-132.

       B.      Defendant’s Infringing Activities

       10.     Atlas ran the Photograph on the Websites. See:

https://www.facebook.com/atlassocialclub/photos/a.614221728672274/2061393583955074/?typ
          Case 1:19-cv-03832-VEC Document 1 Filed 04/30/19 Page 3 of 5




e=3&theater, https://www.instagram.com/p/BtWBwm7gDBv/, and

https://www.instagram.com/p/BtWBpdNg5gx/. Screenshots of the Photograph on the Websites

are attached hereto as Exhibit B.

       11.     Atlas did not license the Photograph from Plaintiff for its Websites, nor did Atlas

have Plaintiff’s permission or consent to publish the Photograph on its Websites.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Atlas infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Websites. Atlas is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Atlas have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:19-cv-03832-VEC Document 1 Filed 04/30/19 Page 4 of 5




       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Atlas be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 30, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                                   Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
Case 1:19-cv-03832-VEC Document 1 Filed 04/30/19 Page 5 of 5




                                       Valley Stream, NY 11580
                                       Tel: (516) 233-1660
                                       RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Michael Stokes
